Judgment unanimously reversed, on the law, and a new trial granted. Memorandum: The People’s witness Smith was a participant in the incident from which this robbery charge against defendant arose and he had pleaded guilty to robbery, third degree, in connection with the crime before defendant was indicted. It was error, therefore, for the court to fail to charge, over defendant’s objection, that Smith was an accomplice, as a matter of law, whose testimony required corroboration (see People v Bell, 48 NY2d 933; People v Minarich, 46 NY2d 970; People v "Werner, 55 AD2d 317). The People concede that the charge was erroneous but contend that the error was harmless. We are satisfied that in this case the error requires reversal. (Appeal from judgment of Erie Supreme Court, Barr, J. — robbery, second degree.) Present ■— Simons, J. P., Callahan, Denman, Moule and Schnepp, JJ.